DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
\
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 January 2022 has been entered.

EXAMINER’S AMENDMENT
	Please renumber claims 1, 3-4, 6, and 8-20 as claims 1-17.

REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art pertinent to the claimed invention discloses that an image processing device including an image acquisition unit configured to acquire a first image obtained using a motion vector indicating motion between frames and a second image used as a reference image to obtain the motion vector; and an image generator configured to generate a third image by blending the first image with the second image by a predetermined blending ratio.
However, the prior arts or references do not disclose or teach “integrating, for each of the plurality of images, respective numbers of objects estimated for the plurality of regions and respective motion features extracted for the plurality of regions, to obtain integrated information; estimating, for each region of the plurality of regions, a flow of the objects existing in that region based on the integrated information for successive images in the plurality of images and an estimator outputting the flow of the objects for the each divided region; and -2-Amendment for Application No.: 15/942301wherein integrated information is a feature vector which is generated by combining the respective numbers of objects estimated for the plurality of regions and the respective motion features extracted for the plurality of regions, and which is to be input to the estimator” or equivalent features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664